Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 35 - 42, 44, 46 - 49, 52, 53, 55, 56, 60, 61, 63, and 65  are rejected under 35 U.S.C. 103 as being unpatentable over Pose (GB 2435316) in view of Loentgen et al. (WO 2017/212340) (hereinafter referred to as Loentgen ‘340).
Regarding claims 35, 47, and 55, Pose discloses a method of launching an elongate subsea structure (pipeline 3) into water, the method comprising: providing buoyant support to the structure by displacing water with a hollow buoyancy unit (floatation means) that applies buoyant upthrust to the structure; and flooding the buoyancy unit with water to reduce the buoyant upthrust applied to the structure (Figs. 1 - 3, 5, and 6; page 2, lines 14 - 39; page 6, lines 2 - 9; page 7, lines 1 - 9). Pose fails to disclose lowering the buoyancy unit in the water to bring at least one permanently open aperture of the buoyancy unit beneath a surface level of the water and flooding the buoyancy unit with water through the or each permanently open aperture. Loentgen ‘340 teaches at least one permanently open aperture (hole 22); by lowering the buoyancy unit (buoyancy tube 12) in the water to bring at least one permanently open aperture of the buoyancy unit beneath a surface level of the water and flooding the buoyancy unit with water through the or each permanently open aperture (Figs. 1, 2, and 3a; abstract; page 9, lines 24 - 28; page 10, lines 23 - 27) to add ballast to the buoyancy unit, thereby lowering the elongate subsea structure in the water profile. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified buoyancy unit as disclosed by Pose with the at least one permanently open aperture as taught by Loentgen ‘340 because operating the valve as taught by Pose can be challenging or impractical to perform, especially in deep water.  For instance, if a valve, or an ROV used to operate the buoyancy adjustment device, is damaged when located at a great depth it would be difficult to repair or replace.  Given the method and apparatus as disclosed by Pose in view of Loentgen ‘340, the method of claim 47 would have been considered obvious to one of ordinary skill in the art because each buoyancy unit provides a predetermined buoyant force and increasing the total weight of the structure would increase the downward force applied to the buoyancy unit, thereby lowering the buoyancy unit in the water.
Regarding claim 36, Pose further discloses lowering the buoyancy unit (floatation means) to flood the buoyancy unit by lowering at least part of the structure (3) in the water (Figs. 1 - 3; page 2, lines 14 - 19).
Regarding claim 37, Pose further discloses launching a leading end of the structure (3) into the water, flooding the buoyancy unit (floatation means) and subsequently launching a trailing end of the structure into the water (Figs. 1 - 3).
Regarding claim 38, Pose further discloses bending the structure (3) elastically along a length of the structure during launching (Figs. 1 - 3).
Regarding claim 39, Pose further discloses pulling the structure (3) from land into sea during launching (Fig. 8; page 9, lines 21 -33).
Regarding claim 40, Pose further discloses dragging at least part of the structure (3) along a seabed while launching (Figs. 1 - 3).
Regarding claim 41, Pose further discloses sinking at least part of the structure (3) onto a seabed after reducing the buoyant upthrust applied by the buoyancy unit (floatation means) to the structure (Figs. 1 - 3; page 6, lines 1 - 14).
Regarding claim 42, Pose further discloses lifting the structure (3) from a position of the structure on a seabed, towing (using installation vessel A) the structure to an installation site, and sinking the structure at the installation site (Figs. 1 - 4; page 5, line 26 - page 6, line 9).
Regarding claims 44, 56, and 60, Pose fails to disclose flooding the buoyancy unit with water through the or each permanently open aperture comprises flooding the buoyancy unit through at least one permanently open aperture in a top of the buoyancy unit. Loentgen ‘340 teaches flooding the buoyancy unit with water through the or each permanently open aperture comprises flooding the buoyancy unit (buoyancy tube 12) through at least one permanently open aperture (22) in a top of the buoyancy unit (Figs. 1, 2, and 3a; abstract; page 9, lines 24 - 28; page 10, lines 23 - 27) to add ballast to the buoyancy unit, thereby lowering the elongate subsea structure in the water profile. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the buoyancy unit as disclosed by Pose with the at least one permanently open aperture as taught by Loentgen ‘340 because operating the valve as taught by Pose can be challenging or impractical to perform, especially in deep water.  
Regarding claim 46, Pose discloses all of the claim limitations except submerging at least a majority of the buoyancy unit before lowering the or each open aperture beneath the surface level of the water. Loentgen ‘340 teaches submerging at least a majority of the buoyancy unit (12) before lowering the or each open aperture (22) beneath the surface level of the water (Figs. 1 and 2). Examiner notes that the at least one aperture as taught by Loentgen ‘340 is located on the top of the buoyancy tube and, therefore, the majority of the buoyancy unit would obviously be submerged before lowering the at least one aperture beneath the surface of the water. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified buoyancy unit as disclosed by Pose with the at least one permanently open aperture as taught by Loentgen ‘340 because operating the valve as taught by Pose can be challenging or impractical to perform, especially in deep water.  
Regarding claim 48, Pose further discloses lowering the buoyancy unit (floatation means) in the water by increasing a length of the structure (3) launched into the water (Figs. 1 - 3).
Regarding claim 49, Pose further discloses lowering the buoyancy unit (floatation means) in the water by advancing the structure (3) into deepening water (Fig. 8).
Regarding claim 52, Pose further discloses applying a buoyant upthrust (via a buoyancy module) to a towhead (in-line T) of the structure (3) (page 9, lines 27 - 30).
Regarding claim 53, Pose further discloses also supporting the structure (3) by applying tension to a line (5) attached to the structure (Fig. 3; page 5, line 26).
Regarding claim 61, Pose discloses all of the claim limitations except the buoyancy unit has a substantially closed top. Loentgen ‘340 teaches a buoyancy unit (12) has a substantially closed top (Figs. 1 and 2). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified buoyancy unit as disclosed by Pose with the at least one permanently open aperture and the substantially closed top as taught by Loentgen ‘340 because operating the valve as taught by Pose can be challenging or impractical to perform, especially in deep water.  
Regarding claim 63, Pose further discloses the buoyancy unit (float) is in fixed relation (in a fixed position along the length of the pipeline) to the structure (pipeline 3) using soft slings (page 8, lines 14 - 17). Examiner notes that Pose teaches “an appropriate number of floats is installed at specific spacing” (page 8, lines 15 - 16) and the floats would obviously be positioned in fixed relation to the pipeline in order to maintain the specific spacing of the floats along the pipeline.
Regarding claim 65, Pose further discloses the buoyancy unit (floatation means; 6 and 17 as shown in Figs. 5 and 6) is above the structure (3) (Figs. 5 and 6).

Claims 35, 43, 50,51, 55, 57 - 59, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Pose (GB 2435316) in view of Loentgen et al. (WO 2017/199100) (hereinafter referred to as Loentgen ‘100.
Regarding claims 35 and 55, Pose discloses a method of launching an elongate subsea structure (pipeline 3) into water, the method comprising: providing buoyant support to the structure by displacing water with a hollow buoyancy unit (floatation means) that applies buoyant upthrust to the structure; and flooding the buoyancy unit with water to reduce the buoyant upthrust applied to the structure (Figs. 1-3,5, and 6; page 2, lines 14 - 39; page 6, lines 2 - 9; page 7, lines 1 - 9). Pose fails to disclose lowering the buoyancy unit in the water to bring at least one permanently open aperture of the buoyancy unit beneath a surface level of the water and flooding the buoyancy unit with water through the or each permanently open aperture. Loentgen ‘100 teaches at least one permanently open aperture (hole 22); by lowering the buoyancy unit (buoyancy tube 12) in the water to bring at least one permanently open aperture of the buoyancy unit beneath a surface level of the water and flooding the buoyancy unit with water through the or each permanently open aperture (Fig. 1; abstract; page 8, line 22 - page 9, line 10) to add ballast to the buoyancy unit, thereby lowering the elongate subsea structure in the water profile. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified buoyancy unit as disclosed by Pose with the at least one permanently open aperture as taught by Loentgen ‘100 because operating the valve as taught by Pose can be challenging or impractical to perform, especially in deep water.  
Regarding claims 43 and 58, Pose fails to disclose flooding the buoyancy unit with water through the or each permanently open aperture comprises flooding the buoyancy unit through at least one permanently open aperture in a side wall of the buoyancy unit. Loentgen ‘100 teaches flooding the buoyancy unit with water through the or each permanently open aperture comprises flooding the buoyancy unit (buoyancy tube 12) through at least one permanently open aperture (22) in a side wall of the buoyancy unit (Fig. 1; page 9, lines 7 - 10) to add ballast to the buoyancy unit, thereby lowering the elongate subsea structure in the water profile. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified buoyancy unit as disclosed by Pose with the at least one permanently open aperture as taught by Loentgen ‘100 because operating the valve as taught by Pose can be challenging or impractical to perform, especially in deep water.  
Regarding claims 50 and 51, Pose discloses all of the claim limitations except flooding the buoyancy unit with water through the or each permanently open aperture comprises flooding the buoyancy unit through a second permanently open aperture after flooding the buoyancy unit through a first permanently open aperture. Loentgen ‘100 teaches flooding the buoyancy unit with water through the or each permanently open aperture comprises flooding the buoyancy unit (12) through a second permanently open aperture (hole 22 located at the top of the buoyancy unit 12) and flooding the buoyancy unit through a first permanently open aperture (one of the holes 22 located along the side wall of buoyancy unit 12) (Fig. 1; page 9, lines 7 - 10). Although Loentgen ‘100 fails to explicitly teach flooding the buoyancy unit through a second permanently open aperture after flooding the buoyancy unit through a first permanently open aperture, the holes 22 located on the side wall of the buoyancy unit 12 as taught by Loentgen ‘100 would obviously be flooded before the hole 22 located on the top of the buoyancy unit 12 is flooded as the buoyancy unit sinks lower into the body of water. Given the apparatus as disclosed above, the method of claim 51 would have been considered obvious to one of ordinary skill in the art.
Regarding claim 57, Pose fails to disclose the at least one permanently open aperture comprises first and second permanently open apertures at respectively different distances from a lower end of the buoyancy unit. Loentgen ‘100 teaches the at least one permanently open apertures comprises first (one of the holes 22 on the side wall of buoyancy unit 12) and second (hole 22 located at the top of the buoyancy unit 12) permanently open apertures at respectively different distances from a lower end of the buoyancy unit (Fig. 1). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified buoyancy unit as disclosed by Pose with the at first and second permanently open apertures as taught by Loentgen ‘100 because operating the valve as taught by Pose can be challenging or impractical to perform, especially in deep water.  
Regarding claim 59, Pose in view of Loentgen ‘100 discloses all of the claim limitations except the or each permanently open aperture is elongated horizontally. Examiner takes the position that the shape of the or each permanently open aperture lacks criticality in the claim and is a design consideration within the skill of the art. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 66, Pose discloses all of the claim limitations except a pipeline bundle. Loentgen ‘100 teaches a pipeline bundle (abstract). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the pipeline bundle as taught by Loentgen ‘100 to allow multiple lengths of pipeline to be transported simultaneously.

Claims 45 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Pose in view of Loentgen et al. (WO 2017/212340) as applied to claims 35 and 55 above, and further in view GB 1191146. Pose in view of Loentgen ‘340 discloses all of the claim limitations except flooding the buoyancy unit with water through the or each permanently open aperture comprises at least one open aperture at an upper end of a duct that terminates within the buoyancy unit. GB 1191146 teaches at least one open aperture (vent hole at top of tube 7; orifice 19) at an upper end of a duct (duct comprising tubular associated with orifice 19 as shown in Fig. 2; tube 7) that terminates within a buoyancy unit (chamber 1; chamber 2) (Fig. 2; page 3, lines 31 - 66). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the at least one open aperture at an upper end of a duct as taught by GB 1191146 for the at least one open aperture as disclosed above as a design consideration within the skill of the art. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007).

Claims 52 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Pose in view of Loentgen et al. (WO 2017/212340) as applied to claims 35 and 55 above, and further in view of Goodlad et al. (WO 2016/001680). Pose in view of Loentgen ’340 fails to explicitly teach the buoyancy unit is attached to a towhead of the structure. Goodlad teaches a buoyancy unit (auxiliary buoyancy) is attached to a towhead (14, 16) of a structure (pipe) (page 6, lines 27 - 28; page 12, lines 15 — 16) to offset the weight of the towhead. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the towhead and the buoyancy unit attached to the towhead as taught by Goodlad to assist in the laying of the structure while not applying additional negative buoyancy to the structure.

Claims 54 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Pose in view of Loentgen et al. (WO 2017/212340) as applied to claims 35 and 55 above, and further in view of Shaw (US 4,015,435). Pose in view of Loentgen ‘340 discloses all of the claim limitations except the structure is negatively buoyant in seawater without the buoyant upthrust applied by the buoyancy unit. Shaw teaches a structure (pipeline 12) is negatively buoyant in seawater without the buoyant upthrust applied by the buoyancy unit (float means 17) (Fig. 1; col. 4, lines 60 - 64; col. 6, lines 45 - 48). Pose in view of Loentgen ‘340 is silent regarding the buoyancy of the structure without the buoyant upthrust applied by a buoyancy unit and it would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the pipeline structure as disclosed above with the negative buoyancy of the pipeline as taught by Shaw as a design consideration within the skill of the art to reduce the movement of the subsea pipeline caused by ocean currents.
Response to Arguments
Applicant's arguments filed 16 May 2022 have been fully considered but they are not persuasive. 
Applicant argues that there is no reason or motivation to modify the apparatus as disclosed by Pose with the permanently open apertures as taught by Loentgen ‘340 and Loentgen ‘100.  Examiner replies that it would have been considered obvious to one of ordinary skill in the art to substitute the permanently open apertures as taught by Loentgen ‘340 and Loentgen ‘100 for the valves as disclosed by Pose because operating the valve as taught by Pose can be challenging or impractical to perform, especially in deep water.  For instance, if a valve, or an ROV used to operate the buoyancy adjustment device, is damaged when located at a great depth it would be difficult to repair or replace.  
Applicant argues that the valve used by Pose is essential and cannot be eliminated as proposed.  Examiner replies that the apparatus as disclosed by Pose is designed to adjust the buoyancy of a buoyancy unit and substituting one means for adjusting the buoyancy of a buoyancy unit (permanently open apertures) for another (valves) would have been considered obvious to one of ordinary skill in the art.  The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention.  KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007). 
Applicant argues that modifying the apparatus as disclosed by Pose with the permanently open apertures as taught by Loentgen ‘340 and Loentgen ‘100 would render the Pose arrangement unsatisfactory for its intended use.  Examiner replies that the intended use of the apparatus as disclosed by Pose is to adjust the buoyancy of a buoyancy unit and substituting one means for adjusting the buoyancy of a buoyancy unit (permanently open apertures) for another (valves) would have been considered obvious to one of ordinary skill in the art.  The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention.  KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
5/26/2022